Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Palacios et al (US 2018/0045960 A1) teaches a reflective system comprising an optical substrate and an input and output coupling portion. 
However, Palacios et al does not teach “wherein a hyperfocal reflective view port comprises at least one discrete optical hyperfocal reflector spot integrated with said optical substrate and is at least partially reflective and configured to reflectively project on to a target area located at predetermined working distance from said hyperfocal reflective view port a discrete portion of the optical input coupled display image rays as a discrete optical spot beam of rays that form a discrete virtual display image portion, wherein the discrete optical hyperfocal reflector spot is sized to form the discrete optical spot beam with a diameter at the target area such that the view of the discrete virtual display image portion, as seen by a lens-detector system locatable at the target area, is hyperfocused.” as to claim(s) 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 30, 2020